Per. Curiam,
The defendant’s original and supplemental affidavits of defense were not deemed sufficient by the court below to prevent a judgment for the amount claimed by the plaintiff in the suit. It is noticeable that the agreement of December 7, 1898, between James Dobson of the first part and Brown Brothers & Company et al. of the second part was preceded by the bond and mortgage executed and delivered by Seville Schofield on April 17, 1895, to James Dobson as trustee and the indebtedness of Seville Schofield & Sons to the party of the second part was recited therein. In the agreement aforesaid, the party of the first part was to purchase and the parties of the second part were to sell their respective claims upon the following terms, to wit: James Dobson was to pay to the parties of the second part in cash on or before April 1, 1899, fifty per cent of the sums mentioned in the mortgage, and within one year from the actual payment of the same he was to pay to them twenty-five per cent in cash,. “ or in stock at its par value of a corporation of the state of Pennsylvania,” at his option. In the second paragraph of the agreement it was stated as to the fifty per cent that “ it is- understood that these amounts shall be taken as the basis upon which the fifty per cent is to be ascertained, without regard to any question as to what is the real claim of the said parties against Seville Schofield & Sons,” and as to the twenty-five per cent it was stated that “ James Dobson will pay to each of the said parties of the second part hereto an additional twenty-five per cent of the respective amounts mentioned in said mortgage as their claims against Seville Schofield & Sons.” As the fifty per cent was paid March 28,1899, and the twenty-five per cent was not paid or tendered within the time designated in the fourth paragraph of the *490agreement, Dobson could not exercise the option without the consent of the parties of the second part. It was therefore eliminated from the agreement, and it was too late to substitute stock in place of cash.
We cannot find in either of the defendant’s affidavits of defense anything which prevents a recovery by the plaintiffs in accordance with their statement of claim, or any error committed by the court in entering a judgment for want of a sufficient affidavit of defense.
Judgment affirmed.